



FIRST AMENDMENT TO THE
OASIS PETROLEUM INC.
AMENDED AND RESTATED 2010 LONG TERM INCENTIVE PLAN


THIS FIRST AMENDMENT (the "First Amendment") to the Oasis Petroleum Inc. Amended
and Restated 2010 Long Term Incentive Plan, as amended from time to time (the
“Plan”), is made effective as of April 30, 2019 (the “Amendment Effective
Date”), by Oasis Petroleum Inc. (the “Company”), subject to approval by the
Company’s stockholders.
W I T N E S S E T H:


WHEREAS, the Company previously adopted the Plan, under which the Company is
authorized to grant equity-based incentive awards to certain employees and other
service providers of the Company and its subsidiaries;


WHEREAS, Section 10(c) of the Plan provides that the Company’s board of
directors (the “Board”) may amend the Plan (including to increase the number of
shares of the Company’s common stock (“Stock”) available for awards under the
Plan), subject to the approval of the Company’s stockholders if such approval is
required by the rules of the New York Stock Exchange (“NYSE”);


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to amend the Plan in order to, among other things,
increase the total number of shares of Stock reserved for delivery with respect
to awards under the Plan in order to ensure that sufficient shares of Stock are
available for future awards and to extend the term of the Plan; and
WHEREAS, the Board now desires to amend the Plan in the manner contemplated
hereby, subject to approval by the Company’s stockholders at the Company’s 2019
Annual Meeting, in order to (i) increase the number of shares of Stock available
for grant under the Plan by 1,300,000 shares and to provide for restrictions on
shares that may be reissued under the Plan, subject to the approval of the
Company’s stockholders pursuant to applicable NYSE rules, and (ii) extend the
term of the Plan to April 30, 2029.
NOW, THEREFORE, the Plan shall be amended as of the Amendment Effective Date,
subject to approval by the Company’s stockholders, as set forth below:


1.    Section 4(a) of the Plan is hereby deleted in its entirety and replaced
with the following:


4.    Stock Subject to Plan.


(a)Overall Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with any adjustment made pursuant to Section 9, the total
number of shares of Stock that may be delivered with respect to Awards under
this Plan, since its original inception, shall not exceed 28,600,000 shares, and
such total will be available for the issuance of Incentive Stock Options.
2.    Section 10(m) of the Plan is hereby deleted in its entirety and replaced
with the following:


(m)    Plan Effective Date and Term. This Plan was adopted by the Board on
February 20, 2018, to be effective as of the Effective Date, subject to approval
by the stockholders of the Company. The Plan was subsequently amended pursuant
to the First Amendment to the Plan, effective as of April 30, 2019. No Awards
may be granted under this Plan on and after April 30, 2029.


RESOLVED FURTHER, that except as provided above, the Plan shall continue to read
in the current state.





